In a proceeding to validate a petition designating Bruce K. Lord as a candidate in a primary election to be held on September 14, 1999, for the nomination of the Independence Party as its candidate for the public office of Council Member, First Council *457District, City of Yonkers, the appeal is from a judgment of the Supreme Court, Westchester County (Fredman, J.), entered August 12, 1999, which validated the petition.
Ordered that the judgment is affirmed, without costs or disbursements.
Although the petitioner properly filed a request for judicial intervention with his order to show cause and paid the appropriate filing fee therefor, he failed to serve the request for judicial intervention with the papers he served on the appellant. The Supreme Court properly refused to dismiss the proceeding on that basis, as the failure to serve the request for judicial intervention is nonjurisdictional in nature (see, Matter of Buonocore v Village of S. Nyack, 238 AD2d 336).
The appellant’s remaining contentions are without merit. Bracken, J. P., McGinity, Feuerstein and Schmidt, JJ., concur.